Order entered April 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01715-CV

             ALEXANDER R. DAVIS AND REBECCA R. DAVIS, Appellants

                                               V.

                  TEXAS MUTUAL INSURANCE COMPANY, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-06356

                                           ORDER
       Because the clerk’s record filed electronically April 15, 2013 is defective, and a corrected

record was filed April 17, 2013, we STRIKE the April 15th record from the record of this cause.




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE